Citation Nr: 1028929	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-36 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
cervical disc disease with multiple disc herniations.

2.  Entitlement to an initial rating greater than 10 percent for 
vasovagal syndrome.

3.  Entitlement to an initial rating greater than 20 percent for 
residuals of a fracture of the L3-4 transverse process and L5-S1 
disc herniation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to September 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

A Travel Board hearing was held in June 2009 at the RO before the 
undersigned Veterans Law Judge and a copy of the hearing 
transcript has been added to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.

REMAND

The Veteran testified at his June 2009 Board hearing that his 
service-connected cervical and lumbosacral spine disabilities 
were more disabling than currently evaluated.  He specifically 
testified that he experienced constant neck pain, shooting pain 
down both arms and both legs, right side greater than left side, 
and shooting pain down his back.  He also testified that his most 
recent VA examination in January 2007 had not captured the 
complete severity of his service-connected cervical spine 
disability.  He testified further that he experienced daily 
flare-ups of neck and back pain which required him to lay down 
and rest when they occurred.  Given the Veteran's testimony and 
the length of time which has elapsed since his most recent VA 
examination, the Board finds that, on remand, the Veteran should 
be scheduled for an updated VA examination to determine the 
current nature and severity of his service-connected cervical and 
lumbosacral spine disabilities.

A review of the claims file shows that the Veteran has applied 
for disability benefits from the Social Security Administration 
(SSA).  In August 2005, SSA requested that VA provide copies of 
the Veteran's surgical treatment records, x-rays, and range of 
motion and nerve conduction studies dated from October 2002 to 
the present.  Those records were provided to SSA later in August 
2005.  Although VA was on notice as early as August 2005 that the 
Veteran had applied for SSA disability benefits, to date, 
however, no attempt has been made to obtain the Veteran's SSA 
records.  The Board observes that the duty to assist includes 
requesting potentially relevant records which may be in 
possession of SSA.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  The Board acknowledges that it is not clear from a 
review of the claims file whether the Veteran currently is in 
receipt of SSA benefits and, if so, which disabilities formed the 
basis for any disability benefits award from SSA. Nevertheless, 
in light of VA's duty to assist and because this appeal is being 
remanded for additional development, the Board finds that, on 
remand, the RO should attempt to obtain these records.

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and ask him to identify all VA 
and non-VA clinicians who have treated him 
for cervical spine disease with multiple 
herniations, vasovagal syndrome, and/or 
residuals of a fracture of the L3-4 
transverse process and L5-S1 disc herniation 
since his separation from active service.  
Obtain all VA treatment records that have not 
been obtained already.  Once signed releases 
are obtained from the Veteran, obtain any 
private treatment records that have not been 
obtained already.  A copy of any response, to 
include a negative reply and any records 
obtained, should be included in the claims 
file.

2.  Contact the Social Security 
Administration (SSA) and request that SSA 
provide the Veteran's complete SSA records, 
including any administrative decision(s) on 
his application for SSA disability benefits 
and all underlying medical records.  A copy 
of any request(s) to SSA, and any response(s) 
from SSA, to include a negative reply and any 
records obtained, should be included in the 
claims file.

3.  Then, schedule the Veteran for VA 
examination to determine the current nature 
and severity of his service-connected 
cervical disc disease with multiple 
herniations and his service-connected 
residuals of a fracture of the L3-4 
transverse process and L5-S1 disc herniation.  
The claims file must be provided for review.  
All appropriate testing, including range of 
motion in degrees, should be conducted for 
the cervical and lumbosacral spine.  The 
examiner(s) should state whether the 
Veteran's service-connected cervical disc 
disease with multiple herniations and/or his 
service-connected residuals of a fracture of 
the L3-4 transverse process and L5-S1 disc 
herniation result in any pain, weakness, 
fatigability, or incoordination.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The 
examiner(s) also should state whether the 
range of motion in either the cervical spine 
or lumbosacral spine would be limited 
additionally during flare-ups of pain and, if 
possible, express any additional limitation 
of motion in either the cervical or 
lumbosacral spine in degrees.

4.  Thereafter, readjudicate the Veteran's 
higher initial rating claims for cervical 
disc disease with multiple herniations, for 
vasovagal syndrome, and for residuals of a 
fracture to the L3-4 transverse process and 
L5-S1 disc herniation.  If the benefits 
sought on appeal remains denied, the Veteran 
and his service representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

